Citation Nr: 0511915	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  03-11 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which increased the disability 
rating from 10 percent to 30 percent, effective February 2, 
2001.  By rating action of the RO dated July 2004, the 
disability rating for the veteran's service-connected PTSD 
was raised to 50 percent, effective February 2, 2001.


FINDINGS OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas, such as work and 
family relations.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but not higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9440 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

Prior to adjudication of the claim in April 2002, VA 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in December 2001.  The veteran was told of the 
requirements to successfully establish an increased rating 
for PTSD, advised of his and VA's respective duties, and 
asked to submit any evidence in his possession evidence 
pertaining to the claim to the RO.  The content and timing of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA and Vet 
Center records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran underwent a VA examination in 
June 2004.  Accordingly, the requirements of the VCAA have 
been met by the RO to the extent necessary.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.



II.  Factual background

In March 1999, the veteran was awarded service connection for 
PTSD, evaluated as 10 percent disabling effective from July 
1998.  He submitted a claim for an increased rating for PTSD 
in February 2001.  

The veteran received VA treatment from the West Los Angeles 
VA facility from December 2000 to June 2004.  During 
psychiatric evaluation in January 2001, the veteran 
complained that he slept poorly with frequent awakening.  He 
did well maintaining his temper most of the time, but could 
be irritable and explosive.  He worked at Home Depot as a 
plumbing department specialist.  He found it hard to be 
around people.  His overall mood was one of depression.  He 
was pleasant, polite, logical, and coherent, and not a danger 
to self or others.

In March 2001, the VA records reflected complaints of 
depression, memory loss, forgetfulness, and anger.  The 
veteran reported feeling that he had no purpose in life or 
hope for improvement and in the mid-1980s he tried to commit 
suicide.  At the time of treatment, he did not have suicidal 
intent.  He enjoyed his job at Home Depot and liked helping 
customers.  He was uncomfortable in crowds and did not 
socialize much, slept with a firearm nearby, and had a 
startle reaction when people approached suddenly.  He felt 
that he ruined his marriage and another relationship he had 
for 6 years.  He never felt relaxed, was always hypervigilent 
and had trouble sleeping.  The veteran also drank heavily in 
order to pass out, but did not see this as a problem.  On 
mental status examination, the veteran was tense, 
cooperative, logical and coherent, with no suicidal intent 
and no psychosis.  The veteran was diagnosed as having PTSD.

In a statement dated August 2001, R.O., a clinical 
psychologist at the Vet Center, reported that the veteran had 
begun counseling sessions in June 2001 for his service-
connected PTSD.  He stated that the veteran had attempted 
suicide in the 1980s by playing Russian roulette.  His career 
had been inconsistent and his vocation unstable.  He 
completed 3.5 years of college, but quit over an angry 
dispute with an instructor.  The veteran reported that he was 
frequently enraged in the work setting, especially with his 
supervisors.  The psychologist opined that the veteran 
manifested ongoing intrusive thoughts, anger management 
difficulties, difficulties developing close interpersonal 
relations and on the job anger problems, which may jeopardize 
his employment.  He had poor sleep patterns and combat 
nightmares several times per week, suffered from moderate to 
severe depression with angry self-destructive impulses, and 
the stress of daily functioning was frequently overwhelming.  
The veteran was diagnosed as having PTSD and major 
depression, recurrent and severe, without psychotic features 
and had a current GAF rating of 40.  

During VA treatment in November 2001, the veteran reported 
that he would get angry if felt provoked, tried to avoid 
conflict, felt trapped in his current lifestyle, and was 
uncomfortable socializing after work and avoided getting into 
any relationships.  He felt lonely and had little contact 
with family, including his 21-year-old son.  He stated that 
ever since returning from Vietnam, he felt disillusioned.  At 
that time, the veteran was receiving treatment every week 
from Dr. R.O., Ph.D, a VA contracted license clinical 
psychologist.  On mental status examination, the veteran was 
cooperative, tense, strained and appeared tired.  No 
suicidal/homicidal ideation was expressed.  The veteran was 
diagnosed as having PTSD, phase of life issues, and history 
of alcohol abuse and had a Global Assessment of Functioning 
(GAF) rating of 55.

In a statement dated November 2001, Dr. S.M., the veteran's 
VA treating psychiatrist, reported that the veteran had been 
receiving treatment since March 2001 for his service-
connected PTSD, which was significantly impairing his social 
life.  He stated that while the veteran was working full time 
at Home Depot, his symptoms of anger-proneness, depression, 
anxiety, social avoidance, social anxiety, increased startle 
reaction, fear of crowds, hypervigilence, inability to relax, 
nightmares, and insomnia prevented him from socializing 
outside the work-setting.  The veteran was seeing a mental 
health counselor weekly and taking psychotropic medications.  
He was given a GAF rating of 55, based on his difficulties 
functioning among other people caused by his service-
connected PTSD. 

In August 2002, the veteran reported during treatment that he 
had been attacked by two youths who rented his house.  
Thereafter, he began missing days at work and having 
nightmares.

In a statement dated April 2003, Dr. R.O. reported that the 
veteran was frequently enraged at work, especially with his 
supervisors, and was extremely depressed and his work 
situation was tenuous with frequent unscheduled time off due 
to his high levels of anxiety and poor concentration due to 
intrusive thoughts of combat.  Dr. R.O. opined that these 
symptoms rendered the veteran virtually unemployable and 
concluded that the veteran manifested ongoing intrusive 
thoughts, anger management difficulties, difficulties 
developing close interpersonal relations and on-the-job anger 
problems, which constantly jeopardized his employability.  He 
had poor concentration which made carrying out simple daily 
self maintenance and work related tasks difficult, had poor 
sleeping patterns, reported combat related nightmares several 
times a week, and the stress of daily functioning was 
frequently overwhelming.  The veteran also suffered from 
moderate to severe depression with angry self-destructive 
impulses, for which he was taking antidepressant medication.  
Continued outpatient treatment was in place for him.  The 
veteran was diagnosed as having PTSD and major depression 
recurrent, severe without psychotic features, and a GAF 
rating of 38.  In a subsequent statement from Dr. R.O. dated 
September 2003, the veteran's GAF rating was 32.  

VA treatment records dated in June 2003 show that the veteran 
felt he needed a vacation because his job was too stressful.  
During follow-up treatment in April 2004, the veteran 
reported that he was fired from his job for taking too much 
time off.  He stated that he had taken a week off of work to 
be with his son who had just gotten off of military active 
duty.  Thereafter, the veteran reported that he was taking 
steps to start self employment hauling cars.  He felt that he 
could not work for others at this point.  In May 2004, it was 
noted that he had purchased a truck and was transporting 
cars.  It was noted that his last GAF score was 47 on April 
1, 2004.

In June 2004, the veteran was afforded a VA examination.  The 
examiner reviewed the claims folder.  At that time, the 
veteran reported drinking about 10 to 12 beers daily and was 
not able to quit.  He stated that he could not deal with 
people anymore in his life and had been isolated from the 
whole world.  He did not have acquaintances or friends and 
had been by himself for the last ten years.  He had worked 
different odd jobs, which made him feel that he did not 
achieve anything in life.  He felt more comfortable staying 
home and not working and would spend days by himself.  He was 
fired from his last job at Home Depot because of many 
absentees and clashes with coworkers.  He stated that he 
constantly felt tired emotionally, numb and guilty for 
hurting many people in his life and, therefore, was afraid of 
people.  He was divorced and had two boys ages 33 and 23.  

On mental status examination, the veteran was dressed average 
and had a mustache and long beard.  His speech and thought 
process was organized and clear, but he also seemed 
overwhelmed and was crying off and on during the interview.  
He denied any delusions or hallucinations and any 
inappropriate behavior.  Regarding hygiene, he stated that he 
did not shower when depressed or not working.  The veteran 
stated that he tried to kill himself twice and had become 
jumpy and easily startled by sudden noise, but did not have 
panic attacks.  He could not walk to the store at night.  He 
was clearly depressed off and on, especially since he had not 
been working since March 2004.  He used to wake up at night 
and check the perimeter of the house and most of the time he 
was paranoid and suspicious, but denied hurting people except 
in the past.  The veteran's affect was tearful during the 
interview and his ability to focus and concentrate was very 
poor.  The examiner diagnosed the veteran as having PTSD and 
alcohol dependence and had a GAF rating of 50 for both PTSD 
and alcohol dependence.  

A statement submitted by J.F. in support of the veteran 
stated that although the veteran did well at his job, he was 
extremely disorganized in his personal life as mail went 
unopened, important documents were lost, checks were returned 
for insufficient funds, and he would forget to do tasks he 
said he would do.  Even though he was timely to business 
appointments, he was constantly late for personal 
appointments, sometimes as much as two hours late.  He 
avoided intimate relationships.  He often forgot what he was 
saying in mid-sentence.  J.F. also stated that on one 
occasion she saw him kick and hit his dog when it would not 
stop barking.


III.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  If there is a 
question as to which evaluation to apply to the veteran, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings. Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected PTSD is currently rated at 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  Anxiety disorders, which include PTSD, are 
rated under the criteria set forth in Diagnostic Code 9440.  
Under this criteria, a 100 percent rating is warranted if 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Resolving doubt in favor of the veteran, and in view of his 
continuing treatment and symptomatology, the Board finds that 
the foregoing findings are commensurate with occupational and 
social impairment with deficiencies in most areas, such as 
work and family relations, as is required for the assignment 
of a 70 percent disability evaluation under Diagnostic Code 
9411.  The veteran has demonstrated difficulty in adapting to 
stressful circumstances, particularly at work, and an 
inability to establish and maintain effective relationships.  

While the evidence supports a 70 percent disability rating, 
the criteria for a 100 percent rating are not met.  Although 
the veteran was fired from his job, he apparently thereafter 
started his own business hauling cars.  The VA examiners 
assigned GAF scale scores of 47 and 50 in 2004, suggesting 
serious, as opposed to total impairment.  While the veteran's 
treating psychologist has assigned lower GAF scores and 
stated that he is virtually unemployable, this opinion is not 
supported by the record, which shows that the veteran has 
continued to work.  It also appears that he was fired from 
his job in May 2004 due in part to the fact that he took time 
off to visit with his son and as a result of a neck injury, 
as opposed to his PTSD.  He then started his own business.

Additionally, the veteran has not demonstrated symptoms such 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or own name.  Rather, he has 
been described as cooperative, logical and coherent, with no 
suicidal intent and no psychosis.  His speech and thought 
process was organized and clear and he has denied any 
delusions, hallucinations, or inappropriate behavior.  
Therefore, a disability rating in excess of 70 percent is not 
warranted.  The preponderance of the evidence is against a 
rating higher than 70 percent for the veteran's PTSD.  

The Board has also considered 38 C.F.R. § 3.321(b)(1) (2004), 
which provides that in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  Ibid.  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

It does not appear that the veteran has an "exceptional or 
unusual" disability, as defined by the statute.  He has not 
required any recent periods of hospitalization for his PTSD.  
There is no evidence in the claims file to suggest that 
marked interference with employment is the result of his 
condition.  As noted above, he has recently been assigned GAF 
scores of 47 and 50.  Thus, his disability is appropriately 
rated under the schedular criteria, and referral for extra-
schedular consideration is not warranted.  


ORDER

Entitlement to a rating of 70 percent, and not higher, for 
service-connected PTSD is granted, subject to the law and 
regulations governing the payment of monetary benefits.


	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


